UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-02742) Exact name of registrant as specified in charter:	Putnam Equity Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2016 Date of reporting period:	December 1, 2015 — May 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Equity Income Fund Semiannual report 5 | 31 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Value stocks may fail to rebound, and the market may not favor value-style investing. Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: At the midpoint of the 2016 calendar year, the U.S. stock and bond markets have had their share of ups and downs, even as the economy has pulled through some areas of weakness and concerns over slowing growth abroad. Looking across the broader economic landscape, conditions in the United States appear to be better than elsewhere. Despite a multiyear U.S. bull market and economic recovery, we believe the risk of an imminent recession is low. Consumer spending and housing data remain strong, and while oil prices have rebounded, gas at the pump is substantially less expensive than it was a year ago. Overseas, by contrast, from Europe to Japan and China, we believe multiple headwinds remain. In every market environment, Putnams portfolio managers are employing active, risk-conscious investment strategies backed by support from teams of equity and fixed-income research analysts. In the following pages, you will find an overview of your funds performance for the reporting period ended May 31, 2016, as well as an outlook for the financial markets in the coming months. As always, we believe it is important to regularly consult with your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the Russell 1000 Value Index, was introduced on 12/31/78, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, but cumulative. 4 Equity Income Fund Interview with your fund’s portfolio manager Darren, could you tell us about the investing environment for the six - month reporting period ended May31, 2016? In the early months of the period, which began in December2015, the U.S. stock market took investors on a turbulent ride. January and February marked the worst-ever start to a year in terms of stock performance, as concerns escalated over China’s slowing economy, and oil and commodity prices plummeted even further than they already had in 2015. We saw a tremendous amount of volatility, but I don’t believe conditions were nearly as bad as were being priced into the market. Companies began announcing earnings in the midst of all this and, not surprisingly, few of them delivered optimistic outlooks, which further contributed to the market’s downward spiral. By the end of the period, however, stock prices had recovered and volatility was down dramatically from its February high. You might describe it as a brief panic with a huge sigh of relief at the end. How did the fund perform during the period? It was a challenging six months for our investment strategy. The fund posted a return of 0.37%, underperforming its benchmark, the Russell 1000 Value Index, which returned 3.12%, and funds in its Lipper peer group, which delivered an average return of 2.95%. The primary reason for the fund’s underperformance was our focus on areas of This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 5/31/16. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 14. Equity Income Fund 5 the market that we believe are undervalued — that is, stocks that, in our view, are attractively priced relative to their growth prospects. During this period, however, investors were fleeing to defensive stocks. These are stocks of companies that are perceived to be safe and stable — “household” names and large, familiar businesses with visible or dependable earnings growth. In our view, most of these companies do not offer the fundamental business strength and growth prospects — not to mention attractive stock prices — that we seek for the fund. We did, however, try to take advantage of the market-wide downturn to tactically add to positions in stocks that we believe were unfairly punished. Could you provide some examples of stocks or strategies that detracted from the fund’s performance? The fund’s investment in drug company Eli Lilly was the biggest detractor from performance during the reporting period. The decline in Lilly’s stock price was due in part to an overall downturn for stocks in the health-care sector. In addition, investors reacted negatively to the company’s decision to make a change in data analysis for a clinical trial of Solanezumab, one of the company’s key products, which is in late-stage trials for the treatment of Alzheimer’s disease. Although the change may affect FDA approval of the product, we believe this is a short-term setback and I continued to maintain a significant position in this stock at the close of the period. We believe Lilly stock is attractively priced, particularly in light of the company’s pipeline of drugs in development, which, in our view, offers the potential for solid top-line and bottom-line growth in the years ahead. The stock of Delphi Automotive, a vehicle components manufacturer, was also a disappointment for the period. Stock market Allocations are shown as a percentage of the fund’s net assets as of 5/31/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 6 Equity Income Fund volatility, driven by investor fears of a U.S. recession, hurt this stock, along with most others in the automotive supply industry. We believe that Delphi remains a fundamentally strong company, specializing in a number of promising growth segments of the automotive industry, such as emissions, electrification, and passive safety. In addition, in our view, the company offers some of the most attractive cash flows in the sector, and an ability and willingness to return cash to shareholders in the form of dividends. Also detracting from fund performance was Apple, a stock that struggled as investors grew concerned about the company’s growth prospects. In late April, Apple announced a 13% decline in revenue, its first year-over-year quarterly sales drop since 2003. In our view, Apple remains an attractive investment for the portfolio, in part for its dividend and cash-generation potential. We also believe that Apple’s long-term growth prospects are attractive, particularly because we view Apple as a consumer products company rather than as part of the technology sector — where growth expectations tend to be higher. Can you discuss some stocks that helped fund performance? The top contributor to performance for the period was the fund’s investment in Northrop Grumman, an aerospace and defense company and also the top performer for the fund’s previous fiscal year. In our view, this is a very well-managed company that focuses on cash flow, profitability, and returning This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 5/31/16. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Equity Income Fund 7 cash to shareholders. Northrop Grumman has delivered strong earnings growth and was recently awarded a multi-billion-dollar Pentagon contract — a pleasant surprise for investors that boosted the stock considerably. The stock of Computer Sciences, a global provider of information technology [IT] services, was also a notable contributor to fund returns for the period. A key factor in its stock price advance was the announcement that Computer Sciences would be merging with the IT services businesses of Hewlett Packard Enterprise. We believe this is a positive development that provides Computer Sciences with the scale it needs to compete and succeed in the IT sector. The fund recently increased its dividend. Would you explain the factors behind that? The fund’s quarterly dividend largely reflects the degree to which companies in the portfolio are paying dividends. Due to an increase in dividend income earned by the portfolio, the fund’s dividend increased from $0.071 per class A share to $0.076. Other share classes had similar increases. What is your outlook for the markets and economy in the months ahead? Many of the headwinds that had been causing turbulence in the stock market — for example, oil price plunges and a strong U.S. dollar, which can hurt business profitability — had eased considerably by the close of this six-month period. As we head into the second half of the fund’s fiscal year, I believe the biggest concern for investors is uncertainty around the timing and frequency of future interest-rate hikes by the U.S. Federal Reserve. We are hopeful that the Fed will continue on its path to normalization of rates. Other issues that could hinder U.S. stock performance include uncertainty related to This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Equity Income Fund the U.S. presidential election and persistently sluggish growth in many overseas economies. As a value investor and portfolio manager, however, I am more focused on stock-specific risks such as valuation and earnings. While earnings growth for S&P 500 companies has been stalled for over a year, I believe we could see some improvement in the coming months, particularly if U.S. economic data remain solid. Thank you, Darren, for this update and your insights. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Darren A. Jaroch has a B.A. from Hartwick College. He joined Putnam in 1999 and has been in the investment industry since 1996. In addition to Darren, your fund is managed by Assistant Portfolio Manager Walter D. Scully, CPA. Walter has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from The Ohio State University. He has been in the investment industry since he joined Putnam in 1996. IN THE NEWS At the gas pump this summer, it may feel a little like 2004. That’s because gas prices are expected to be at their lowest levels in 12 years, according to a recent forecast by the U.S. Energy Information Administration (EIA). The EIA expects gas to average $2.27 per gallon nationwide for the 2016 summer driving season, which runs from April through September. Although the price of West Texas Intermediate crude has remained above its 12-year low of $26.14 a barrel, which it hit in February of this year, the EIA forecast says the per-gallon price of gasoline this summer will be down 36 cents, or 13%, from the summer of 2015. Gas prices often rise in the summer due to a combination of increased demand and a more expensive blend of gasoline used to help reduce pollution. But if crude prices stay low, one would expect gas prices to follow suit. And with the price of gas so low, you can also expect that more people will be hitting the highways. Equity Income Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/16 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (6/15/77) (9/13/93) (2/1/99) (12/2/94) (1/21/03) (7/2/12) (7/2/12) (10/1/98) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 10.05% 9.88% 9.82% 9.82% 9.23% 9.23% 9.41% 9.31% 9.78% 10.19% 10.20% 10.18% 10 years 108.30 96.32 96.10 96.10 93.30 93.30 98.12 91.18 103.08 114.44 115.15 113.58 Annual average 7.61 6.98 6.97 6.97 6.81 6.81 7.08 6.70 7.34 7.93 7.96 7.88 5 years 62.68 53.32 56.79 54.79 56.70 56.70 58.67 53.12 60.72 65.40 65.94 64.73 Annual average 10.22 8.92 9.41 9.13 9.40 9.40 9.67 8.89 9.96 10.59 10.66 10.50 3 years 26.76 19.47 23.92 20.92 23.93 23.93 24.86 20.49 25.79 28.00 28.34 27.66 Annual average 8.23 6.11 7.41 6.54 7.41 7.41 7.68 6.41 7.95 8.58 8.67 8.48 1 year –3.27 –8.83 –3.96 –8.53 –3.98 –4.89 –3.75 –7.12 –3.51 –2.96 –2.90 –3.06 6 months 0.37 –5.40 0.05 –4.72 0.01 –0.94 0.13 –3.38 0.25 0.53 0.58 0.50 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. 10 Equity Income Fund Comparative index returns For periods ended 5/31/16 Lipper Equity Income Funds Russell 1000 Value Index category average* Annual average (life of fund) —† 10.56% 10 years 80.89% 85.61 Annual average 6.11 6.29 5 years 66.24 52.10 Annual average 10.70 8.67 3 years 30.32 24.50 Annual average 9.23 7.53 1 year –0.06 –0.79 6 months 3.12 2.95 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 5/31/16, there were 531, 515, 423, 309, 206 and 4 funds, respectively, in this Lipper category. † The fund’s benchmark, the Russell 1000 Value Index, was introduced on 12/31/78, which post-dates the inception of the fund’s class A shares. Fund price and distribution information For the six-month period ended 5/31/16 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 2 2 2 2 2 2 2 2 Income $0.147 $0.076 $0.078 $0.100 $0.124 $0.178 $0.188 $0.172 Capital gains Long-term gains 0.845 0.845 0.845 0.845 0.845 0.845 0.845 0.845 Short-term gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 11/30/15 $20.69 $21.95 $20.44 $20.45 $20.43 $21.17 $20.53 $20.70 $20.70 $20.69 5/31/16 19.75 20.95 19.51 19.51 19.49 20.20 19.59 19.76 19.76 19.75 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 1.54% 1.45% 0.86% 0.88% 1.11% 1.07% 1.33% 1.84% 1.94% 1.78% Current 30-day SEC yield 2 N/A 1.42 0.78 0.78 N/A 0.98 1.26 1.81 1.91 1.75 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Equity Income Fund 11 Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (6/15/77) (9/13/93) (2/1/99) (12/2/94) (1/21/03) (7/2/12) (7/2/12) (10/1/98) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 10.04% 9.88% 9.82% 9.82% 9.22% 9.22% 9.40% 9.30% 9.77% 10.18% 10.19% 10.17% 10 years 108.76 96.75 96.55 96.55 93.60 93.60 98.53 91.58 103.52 114.85 115.62 114.04 Annual average 7.64 7.00 6.99 6.99 6.83 6.83 7.10 6.72 7.36 7.95 7.99 7.91 5 years 65.84 56.30 59.82 57.82 59.72 59.72 61.74 56.08 63.83 68.66 69.26 68.02 Annual average 10.65 9.34 9.83 9.56 9.82 9.82 10.09 9.31 10.38 11.02 11.10 10.94 3 years 28.64 21.24 25.82 22.82 25.76 25.76 26.71 22.28 27.65 29.88 30.22 29.61 Annual average 8.76 6.63 7.96 7.09 7.94 7.94 8.21 6.93 8.48 9.11 9.20 9.03 1 year –1.14 –6.83 –1.87 –6.53 –1.90 –2.83 –1.66 –5.10 –1.41 –0.82 –0.71 –0.89 6 months 3.47 –2.48 3.11 –1.89 3.07 2.07 3.20 –0.41 3.37 3.64 3.70 3.60 See the discussion following the fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 11/30/15 0.96% 1.71% 1.71% 1.46% 1.21% 0.65% 0.55% 0.71% Annualized expense ratio for the six-month period ended 5/31/16 0.98% 1.73% 1.73% 1.48% 1.23% 0.66% 0.56% 0.73% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 12 Equity Income Fund Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 12/1/15 to 5/31/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.91 $8.65 $8.65 $7.40 $6.16 $3.31 $2.81 $3.66 Ending value (after expenses) $1,003.70 $1,000.50 $1,000.10 $1,001.30 $1,002.50 $1,005.30 $1,005.80 $1,005.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 5/31/16, use the following calculation method. To find the value of your investment on 12/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.95 $8.72 $8.72 $7.47 $6.21 $3.34 $2.83 $3.69 Ending value (after expenses) $1,020.10 $1,016.35 $1,016.35 $1,017.60 $1,018.85 $1,021.70 $1,022.20 $1,021.35 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Equity Income Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Equity Income Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Equity Income Fund 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 Equity Income Fund The fund’s portfolio 5/31/16 (Unaudited) COMMON STOCKS (96.3%)* Shares Value Aerospace and defense (6.8%) General Dynamics Corp. 361,200 $51,243,444 Honeywell International, Inc. 626,100 71,268,963 L-3 Communications Holdings, Inc. 564,837 77,501,285 Northrop Grumman Corp. 867,190 184,425,297 United Technologies Corp. 265,700 26,724,106 Airlines (0.7%) American Airlines Group, Inc. 1,344,300 42,896,613 Auto components (0.9%) Delphi Automotive PLC (United Kingdom) 781,200 53,090,352 Automobiles (0.7%) General Motors Co. 1,371,100 42,888,008 Banks (8.5%) Bank of America Corp. 5,165,800 76,402,182 Citigroup, Inc. 2,372,423 110,483,739 JPMorgan Chase & Co. 2,049,700 133,783,919 KeyCorp 2,204,700 28,264,254 Regions Financial Corp. 4,319,300 42,458,719 Wells Fargo & Co. 2,438,140 123,662,461 Beverages (1.9%) Coca-Cola European Partners PLC (United Kingdom) 555,500 21,558,955 Dr. Pepper Snapple Group, Inc. 574,500 52,509,300 PepsiCo, Inc. 388,400 39,294,428 Capital markets (3.8%) Charles Schwab Corp. (The) 2,197,100 67,187,318 Goldman Sachs Group, Inc. (The) 213,600 34,064,928 Invesco, Ltd. 737,500 23,157,500 KKR & Co. LP 2,661,800 35,960,918 State Street Corp. 1,137,780 71,748,407 Chemicals (2.4%) Air Products & Chemicals, Inc. 385,400 54,973,456 Dow Chemical Co. (The) 882,600 45,330,336 E.I. du Pont de Nemours & Co. 617,100 40,364,511 Ingevity Corp. † 102,336 2,982,071 Commercial services and supplies (0.9%) Tyco International PLC 1,344,130 57,286,821 Communications equipment (0.8%) Cisco Systems, Inc. 1,716,850 49,874,493 Consumer finance (0.6%) Capital One Financial Corp. 433,600 31,756,864 Oportun Financial Corp. (acquired 6/23/15, cost $2,781,056) (Private) † ∆∆ F 975,809 2,502,950 Equity Income Fund 17 COMMON STOCKS (96.3%)* cont. Shares Value Containers and packaging (1.7%) Ball Corp. 520,900 $37,661,070 Sealed Air Corp. 842,900 39,144,276 WestRock Co. 614,016 24,321,174 Diversified financial services (1.2%) Berkshire Hathaway, Inc. Class B † 328,500 46,167,390 CME Group, Inc. 297,900 29,161,431 Diversified telecommunication services (4.2%) AT&T, Inc. 3,239,300 126,818,595 CenturyLink, Inc. 721,100 19,556,232 Frontier Communications Corp. S 8,395,100 43,402,667 Verizon Communications, Inc. 1,239,570 63,094,113 Electric utilities (3.9%) American Electric Power Co., Inc. 552,700 35,776,271 Edison International 645,500 46,237,165 Exelon Corp. 1,181,800 40,500,286 NextEra Energy, Inc. 338,900 40,708,668 PG&E Corp. 584,400 35,110,752 PPL Corp. 1,094,436 42,179,563 Energy equipment and services (0.5%) Halliburton Co. 373,600 15,758,448 National Oilwell Varco, Inc. 466,700 15,377,765 Food and staples retail (1.4%) CVS Health Corp. 881,600 85,030,320 Food products (1.7%) JM Smucker Co. (The) 371,178 47,937,639 Kraft Heinz Co. (The) 640,400 53,274,876 Health-care equipment and supplies (1.6%) Becton Dickinson and Co. 285,800 47,571,410 Medtronic PLC 592,353 47,672,569 Health-care providers and services (1.0%) Cigna Corp. 485,100 62,146,161 Hotels, restaurants, and leisure (0.7%) Hilton Worldwide Holdings, Inc. 2,153,400 44,747,652 Household durables (0.4%) PulteGroup, Inc. 1,167,100 21,894,796 Household products (0.6%) Kimberly-Clark Corp. 290,200 36,867,008 Independent power and renewable electricity producers (0.9%) Calpine Corp. † 2,025,365 29,975,402 NRG Energy, Inc. 1,564,400 25,624,872 18 Equity Income Fund COMMON STOCKS (96.3%)* cont. Shares Value Industrial conglomerates (1.6%) Danaher Corp. 538,300 $52,947,188 General Electric Co. 1,544,000 46,675,120 Insurance (4.0%) American International Group, Inc. 1,265,353 73,238,632 Assured Guaranty, Ltd. 1,680,500 45,188,645 Chubb, Ltd. 361,700 45,794,837 Genworth Financial, Inc. Class A † 3,838,500 14,202,450 Hartford Financial Services Group, Inc. (The) 1,026,200 46,353,454 Willis Towers Watson PLC 149,112 19,089,318 Internet software and services (1.4%) Alphabet, Inc. Class C † 115,516 84,987,432 IT Services (1.4%) Computer Sciences Corp. 673,900 33,155,880 CSRA, Inc. 673,900 16,692,503 Fidelity National Information Services, Inc. 483,700 35,924,399 Life sciences tools and services (0.8%) Agilent Technologies, Inc. 1,045,300 47,968,817 Machinery (0.5%) Oshkosh Corp. 661,500 30,369,465 Media (4.6%) CBS Corp. Class B (non-voting shares) 677,800 37,414,560 Charter Communications, Inc. Class A † 145,208 31,791,840 Comcast Corp. Class A 1,865,050 118,057,665 Liberty Global PLC Ser. C (United Kingdom) † 829,800 29,980,674 Time Warner, Inc. 863,890 65,361,917 Metals and mining (—%) ArcelorMittal ADR (France) 286,724 1,393,479 Multi-utilities (0.2%) Ameren Corp. 248,000 12,288,400 Oil, gas, and consumable fuels (8.0%) Anadarko Petroleum Corp. 859,800 44,589,228 EOG Resources, Inc. 572,600 46,586,736 Exxon Mobil Corp. 1,560,000 138,871,200 Marathon Oil Corp. 5,918,180 77,350,613 QEP Resources, Inc. 1,056,200 19,677,006 Royal Dutch Shell PLC ADR Class A (United Kingdom) 1,477,210 71,629,913 Total SA (France) 813,555 39,534,706 Valero Energy Corp. 885,300 48,425,910 Personal products (2.1%) Coty, Inc. Class A 2,988,754 78,723,780 Edgewell Personal Care Co. 582,000 46,228,260 Equity Income Fund 19 COMMON STOCKS (96.3%)* cont. Shares Value Pharmaceuticals (7.5%) AstraZeneca PLC ADR (United Kingdom) S 2,172,000 $64,508,400 Eli Lilly & Co. 1,947,300 146,105,919 Johnson & Johnson 1,164,870 131,269,200 Merck & Co., Inc. 1,081,800 60,862,068 Pfizer, Inc. 1,493,986 51,841,314 Real estate investment trusts (REITs) (3.6%) American Tower Corp. 276,200 29,216,436 Boston Properties, Inc. 379,600 47,689,148 Equity Lifestyle Properties, Inc. 714,200 52,350,860 Federal Realty Investment Trust 187,700 28,753,763 Gaming and Leisure Properties, Inc. 831,238 27,356,043 MFA Financial, Inc. 4,883,805 35,212,234 Road and rail (0.8%) Union Pacific Corp. 559,500 47,104,305 Semiconductors and semiconductor equipment (3.2%) Intel Corp. 1,933,800 61,088,742 NXP Semiconductor NV † 592,200 55,956,978 QUALCOMM, Inc. 581,500 31,935,980 Texas Instruments, Inc. 784,400 47,534,640 Software (2.8%) Microsoft Corp. 2,919,400 154,728,200 Symantec Corp. 814,700 14,143,192 Specialty retail (0.8%) Gap, Inc. (The) S 1,590,000 28,604,100 Tiffany & Co. S 354,900 21,989,604 Technology hardware, storage, and peripherals (2.1%) Apple, Inc. 706,300 70,531,118 EMC Corp. 1,991,200 55,654,040 Western Digital Corp. 30,961 1,440,925 Textiles, apparel, and luxury goods (0.3%) Michael Kors Holdings, Ltd. † 467,400 19,967,328 Thrifts and mortgage finance (0.6%) Radian Group, Inc. 2,701,685 33,527,911 Tobacco (1.5%) Philip Morris International, Inc. 896,250 88,441,950 Wireless telecommunication services (0.7%) Vodafone Group PLC ADR (United Kingdom) 1,284,710 43,667,291 Total common stocks (cost $4,866,061,283) 20 Equity Income Fund CONVERTIBLE PREFERRED STOCKS (1.2%)* Shares Value Alcoa, Inc. Ser. 1, $2.688 cv. pfd. S 812,125 $26,647,852 Allergan PLC Ser. A, 5.50% cv. pfd. 13,426 11,340,405 American Tower Corp. $5.50 cv. pfd. R 125,877 13,295,758 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 63,371 6,226,201 Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $7,592) (Private) † ∆∆ F 2,664 6,833 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $145,237) (Private) † ∆∆ F 46,107 130,713 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $341,111) (Private) † ∆∆ F 67,016 307,000 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $494,779) (Private) † ∆∆ F 97,206 445,301 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $277,459) (Private) † ∆∆ F 50,539 249,713 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $837,565) (Private) † ∆∆ F 109,058 753,809 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $2,349,227) (Private) † ∆∆ F 824,290 2,114,304 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $2,970,584) (Private) † ∆∆ F 1,042,310 2,673,525 Oportun Financial Corp. Ser. H, 8.00 % cv. pfd. (acquired 2/6/15, cost $9,110,862) (Private) † ∆∆ F 3,199,825 8,199,776 Total convertible preferred stocks (cost $89,491,466) CONVERTIBLE BONDS AND NOTES (0.5%)* Principal amount Value MGIC Investment Corp. cv. sr. unsec. notes 5s, 2017 $18,271,000 $18,921,904 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 6,471,000 13,208,929 Total convertible bonds and notes (cost $26,703,934) SHORT-TERM INVESTMENTS (3.9%)* Shares Value Putnam Cash Collateral Pool, LLC 0.61% d 119,710,350 $119,710,350 Putnam Short Term Investment Fund 0.41% L 115,889,807 115,889,807 Total short-term investments (cost $235,600,157) TOTAL INVESTMENTS Total investments (cost $5,217,856,840) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Equity Income Fund 21 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2015 through May 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $6,074,741,868. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $17,383,924, or 0.3% of net assets. d Affiliated company. See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. 22 Equity Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $515,788,496 $—­ $—­ Consumer staples 549,866,516 —­ —­ Energy 517,801,525 —­ —­ Financials 1,352,233,761 —­ 2,502,950 Health care 659,945,858 —­ —­ Industrials 688,442,607 —­ —­ Information technology 713,648,522 —­ —­ Materials 246,170,373 —­ —­ Telecommunication services 296,538,898 —­ —­ Utilities 308,401,379 —­ —­ Total common stocks —­ Convertible bonds and notes —­ 32,130,833 —­ Convertible preferred stocks —­ 57,510,216 14,880,974 Short-term investments 115,889,807 119,710,350 —­ Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Equity Income Fund 23 Statement of assets and liabilities 5/31/16 (Unaudited) ASSETS Investment in securities, at value, including $116,080,713 of securities on loan (Note 1): Unaffiliated issuers (identified cost $4,982,256,683) $5,955,862,908 Affiliated issuers (identified cost $235,600,157) (Notes 1 and 5) 235,600,157 Dividends, interest and other receivables 14,702,482 Receivable for shares of the fund sold 6,008,880 Prepaid assets 74,191 Total assets LIABILITIES Payable for shares of the fund repurchased 10,041,891 Payable for compensation of Manager (Note 2) 2,422,466 Payable for custodian fees (Note 2) 28,546 Payable for investor servicing fees (Note 2) 1,980,375 Payable for Trustee compensation and expenses (Note 2) 963,516 Payable for administrative services (Note 2) 20,723 Payable for distribution fees (Note 2) 1,875,753 Collateral on securities loaned, at value (Note 1) 119,710,350 Other accrued expenses 463,130 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $5,069,035,150 Undistributed net investment income (Note 1) 46,342,474 Accumulated net realized gain on investments and foreign currency transactions (Note 1) (14,241,981) Net unrealized appreciation of investments 973,606,225 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 24 Equity Income Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($3,298,179,336 divided by 166,998,926 shares) $19.75 Offering price per class A share (100/94.25 of $19.75)* $20.95 Net asset value and offering price per class B share ($100,120,460 divided by 5,132,320 shares)** $19.51 Net asset value and offering price per class C share ($355,671,973 divided by 18,232,858 shares)** $19.51 Net asset value and redemption price per class M share ($47,944,207 divided by 2,459,386 shares) $19.49 Offering price per class M share (100/96.50 of $19.49)* $20.20 Net asset value, offering price and redemption price per class R share ($117,971,219 divided by 6,021,450 shares) $19.59 Net asset value, offering price and redemption price per class R5 share ($110,358,859 divided by 5,585,022 shares) $19.76 Net asset value, offering price and redemption price per class R6 share ($456,919,848 divided by 23,117,978 shares) $19.76 Net asset value, offering price and redemption price per class Y share ($1,587,575,966 divided by 80,364,554 shares) $19.75 *
